         Case 1:17-cv-00148-TJC Document 72 Filed 11/13/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION



CONTINENTAL RESOURCES,                        Case No. CV-17-148-BLG-TJ
INC.,
                                              JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

WYOTEX OIL COMPANY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

 IT IS ORDERED AND ADJUDGED that the Clerk of Court is directed to enter
 default judgment in favor of Continental against Wyotex as follows:
 Breach of Contract damages: $1,101,561.72
 Pre-judgment interest: $266,691.10
 Attorneys’ Fees: $79,927.00

 Continental is entitled to costs upon a proper showing pursuant to L.R. 54.1, and
 post-judgment interest on the Judgment at the rate specified in § 25-9-205, MCA
 from the date of this Order until satisfaction of the judgment.

 The Court further orders judgment in favor of Continental on its Lien Foreclosure
 claim and Wyotex’s leasehold or other property identified in the November 5, 2015
        Case 1:17-cv-00148-TJC Document 72 Filed 11/13/20 Page 2 of 2



Statement of Oil and Gas Lien filed in the office of the Richland County Clerk and
Recorder at Book E423 and Page 972 may be sold to satisfy this judgment.

      Dated this 13th day of November, 2020.

                               TYLER P. GILMAN, CLERK

                               By: /s/ Julie Hollenbeck
                               Julie Hollenbeck, Deputy Clerk
